DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jao (U.S. Patent Application Publication 2008/0106297).
Claim 1: Jao teaches a data transmission device (Figure 4) comprising: 
a buffer circuit (320) configured to set a voltage level of a data signal (DATA via 310) to high or low (voltages at 330); 
a power supply line (VDDID) for supplying a power supply voltage (voltage at VDDID) to the buffer circuit (320); 
a buffer control circuit (405) configured to control a switching operation of the buffer circuit (via DATA); 
a current circuit (621 and 623; Figure 6 which shows the details of 400; [0034]) having a first end directly connected to a ground line (623 connected to ground) and a second end directly connected to the power supply line (621 connected to the power supply line) and configured to make a dummy current flow (via SLEW0-SLEWm) from the first end to the second end (via SLEW0-SLEWm enabling transistors 621 and 623 in buffers 620); and 
a current control circuit (inherent circuitry that generates SLEW0-SLEWm) configured to control the dummy current based on one of the set voltage level and a transmission timing of the data signal ([0005]). 
 
Claim 2: Jao further teaches a slew rate control circuit (623; Figure 6) configured to control a slew rate of the dummy current (via SLEW0 and SLEWm).  

Claim 3: Jao further teaches that the slew rate control circuit is further configured to turn on one or more transistors with a slew rate control signal (623; Figure 6).  

Claim 4: Jao further teaches that a magnitude of the dummy current is controlled by the slew rate control signal ([0005]).  

Claim 5: Jao further teaches that the one or more transistors are N-channel transistors (623; Figure 6).  

Claim 6: Jao further teaches that the dummy current reduces variation in the power supply voltage ([0006]).

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. Applicant asserts that Jao does not teach a current circuit having a first end directly connected to a ground line and a second end directly connected to the power supply line. Examiner respectfully disagrees. Jao teaches a current circuit (621 and 623; Figure 6 which shows the details of 400; [0034]) having a first end directly connected to a ground line (623 connected to ground) and a second end directly connected to the power supply line (621 connected to the power supply line) and configured to make a dummy current flow (via SLEW0-SLEWm) from the first end to the second end (via SLEW0-SLEWm enabling transistors 621 and 623 in buffers 620).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849